DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “expressing members” in claim 1. The examiner notes that the interpretation is proper as the claim uses a term that is a substitute for “means” that is a generic placeholder (“member” is an established nonce term per MPEP 2181), the generic placeholder is modified by functional language (“expressing”), and the term is not modified by sufficient structure for performing the claimed function (there is no defined structure present in the claim which performs the claimed function).  For examination purposes and for purposes of allowance, the term is interpreted to mean an arcuate structure with a thickness that is smaller than the thickness of the main body, as set forth in paragraphs 61 and 62 of Applicant’s specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Barner on December 16, 2021.

The application has been amended as follows: 

Amend claim 10 as follows:
wherein the main body comprises a top, a bottom, 

Amend claim 13 as follows:
wherein the sealing plug comprises a connecting rod, wherein a tapered guide member is arranged at an end of the connecting rod that is distal to the connecting band, wherein a larger end of the guide member is connected to the connecting rod, a smaller end of the guide [[part]] member is suspended, wherein a diameter of the larger end of the guide [[part]] member is D1, a diameter of the smaller end of the guide [[part]] member is D2, a diameter of the milk pouring port is d, which satisfy the following relationship: D2<d<D1.

Amend claim 14 as follows:
wherein the connecting rod is of a tapered shape, a larger end of the connecting rod is connected to the larger end of the guide [[part]] member, a smaller end of the connecting rod is connected to the connecting band, and in response to the sealing plug being inserted into the milk pouring port, the milk pouring port is in an interference fit with a non-end part of the connecting rod.

Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed milk suction and collection device.  
	The closest prior art of record is Chua (US 20200086019), Viers (US 4705504) and White (US 3670730).  
Regarding independent claim 1, Chua fails to teach among all the limitations or render obvious the expressing members (which are interpreted to mean an arcuate structure which has a thickness smaller than the thickness of the main body), in combination with the total structure and function as claimed.  Instead, Chua teaches the claimed device substantially (see figs. 1A and 2), specifically, an integral device molded from silicone (paragraph 22) which comprises a main body (104 in fig. 1A) having a milk 
Viers teaches a milk suction and collection device substantially as claimed (fig. 1).  Specifically, Viers teaches a device which is integrally manufactured and made from an elastomer (1:68-2:2) and comprises a main body (12 in fig. 1) having a milk pouring port operative to be selectively blocked (24 in fig. 3) and a breast protecting film (14 in fig. 1).  However, as the center of the main body has a securing mechanism for securing the milk collection bag (fig. 1), PHOSITA would not be motivated to modify the main body to have the expressing members of White as doing so would likely impact the bag gripping feature of Viers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783